—Appeal from a judgment of the County Court of Ulster County (Bruhn, J.), rendered February 17, 1999, convicting defendant upon his plea of guilty of the crime of burglary in the second degree.
Defense counsel seeks to be relieved from his assignment as counsel for defendant on the ground that there are no nonfrivolous issues that can be raised on appeal. The record reflects that defendant entered a knowing, voluntary and intelligent plea of guilty to burglary in the second degree and was sentenced as a second felony offender to a prison term of five years in accordance to his plea agreement. Accordingly, the judgment is affirmed and defense counsel’s application for leave to withdraw is granted (see, People v Cruwys, 113 AD2d 979, lv denied 67 NY2d 650).
Cardona, P. J., Crew III, Peters, Spain and Graffeo, JJ., concur. Ordered that the judgment is affirmed, and application to be relieved of assignment granted.